Reasons for Allowance

1.	Examiner has reviewed and considered Applicants CON of 06/29/19 juxtaposed potential prior art and hence Examiner is placing claims 1 – 18 is in condition for allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…obtaining an input file in a predetermined format, the input file comprising content code of each part used for forming an application;
disassembling the content code of each part in the input file into different category code according to corresponding categories;
invoking a corresponding compiler according to an attribute of each piece of the category code, to compile the category code, to correspondingly obtain a description file of each piece of the category code; and 
performing plug-in processing on the description file of the category code of each part, to obtain the application…”, as best illustrated by FIG. 1, and in such a manner as recited in independent claims 1, 7 and 13.
Therefore, claims 1 – 18 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192